Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 03/24/2022.
Claims 1-17 are pending in this application.  Claims 1, 6, and 12 are independent claims.   In Amendment, claim 6 is amended.  This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolverton et al. (U.S. 2014/0136013 A1).
Re claim 1, Wolverton et al. disclose in Figures 1-8 a method for proactively delivering push notifications in a chat information system (CIS) (e.g. abstract and Figure 1 wherein the CIS is the vehicle personal assistant (VPA)), the method implemented by one or more processors and comprising: receiving a speech-based input provided by a user at a user device during a dialog between the user and the CIS (e.g. Figure 1 component 102 and paragraph [0025] wherein the users can input via many forms including voice/speech input); generating, using a speech recognition module, a recognized input (e.g. paragraphs [0025-0026] wherein if voice/speech is input, then speech recognition is applied to process the input); generating, based on the recognized input, a CIS response that is responsive to the recognized input (e.g. Figures 2-4 and paragraphs [0031-0032]; causing the CIS response to be displayed at a touchscreen of the user device (e.g. Figure 8 and paragraph [0059]); generating a dialog recommendation that includes a suggestion on how the dialog between the user and the CIS can be continued (e.g. paragraphs [0059, 0061, and 0071-0072]); causing the dialog recommendation to be displayed in an actionable button at the touchscreen of the user device, wherein the actionable button is displayed separate from, but along with, the CIS response (e.g. Figure 8 and paragraph [0059] wherein output can be in many forms including touch action buttons); wherein the actionable button is selectable and, when selected, causes a further CIS response to be displayed, the further CIS response being responsive to the dialog recommendation (e.g. paragraphs [0124-0126 and 0128] wherein interactive with VPA via dialog). 
Re claim 2, Wolverton et al. disclose in Figures 1-8 the dialog recommendation, if provided in further speech-based input provided by the user, would result in the further CIS response being generated and displayed (e.g. Figures 3 and 8 and paragraphs [0059 and 0071-0072]). 
Re claim 3, Wolverton et al. disclose in Figures 1-8 while the dialog recommendation is displayed in the actionable button along with the CIS response: receiving a further speech-based input provided by the user at the user device; generating, using the speech recognition module, a further recognized input; generating, based on the further recognized input, the further CIS response (e.g. Figures 2-4 and paragraphs [0030-0031 and 0063-0064] with continuous dialog); and causing the further CIS response to be displayed at the touchscreen of the user device (e.g. Figure 8). 
Re claim 4, Wolverton et al. disclose in Figures 1-8 while the dialog recommendation is displayed in the actionable button along with the CIS response: receiving a user selection of the actionable button, the user selection being via interaction with the touchscreen; and causing the further CIS response to be displayed in response to receiving the user selection (e.g. Figure 8 and paragraphs [0071-0072 and 0126-0127]). 
Re claim 5, Wolverton et al. disclose in Figures 1-8 causing the further CIS response to be generated in response to receiving the user selection (e.g. Figures 2-4, 8 and paragraphs [0061-0062]). 
Re claim 6, Wolverton et al. disclose in Figures 1-8 a method for proactively delivering push notifications in a chat information system (CIS) (e.g. abstract and Figure 1 wherein the CIS is the vehicle personal assistant (VPA)), the method implemented by one or more processors and comprising: determining occurrence of at least one triggering event, wherein determining the occurrence of the at least one triggering event (e.g. paragraphs [0009, 0101] disclose triggering event) includes: determining presence of a user device at a geographic location that is determined to be new location to a user of the user device (e.g. paragraphs [0091-0092, 0128]); responsive to determining the occurrence of the at least one triggering event: providing, to the user device one or more push notifications that comprise: a weather report that is local to the geographic location, and a summary of directions or navigational data for the geographic location (e.g. paragraphs [0070-0072]); wherein providing the one or more push notifications causes the one or more push notifications to be presented at the user device (e.g. paragraphs [008, 00688, 0095 and 0128] discloses the notification is displayed when condition is met). 
Re claim 7, Wolverton et al. disclose in Figures 1-8 the geographic location is a city (e.g. paragraphs [0091-0092 and 0128] wherein geographic location can be any location including city). 
Re claim 8, Wolverton et al. disclose in Figures 1-8 generating a dialog recommendation; causing the dialog recommendation to be displayed in an actionable button at the touchscreen of the user device (e.g. abstract and Figure 1), wherein the actionable button is displayed separate from, but along with, the weather report and the summary of directions or navigational data (e.g. paragraphs [0070-0072]); wherein the actionable button is selectable and, when selected, causes a CIS response, that is responsive to the dialog recommendation, to be displayed (e.g. Figure 8). 
Re claim 9, Wolverton et al. disclose in Figures 1-8 the dialog recommendation, if provided in further speech-based input provided by the user, would result in the CIS response being generated and displayed (e.g. paragraph [0107]). 
Re claim 10, Wolverton et al. disclose in Figures 1-8 while the dialog recommendation is displayed in the actionable button along with the CIS response: receiving a user selection of the actionable button, the user selection being via interaction with the touchscreen; and causing the further CIS response to be displayed in response to receiving the user selection (e.g. Figure 8 and paragraphs [0071-0072 and 0126-0127]). 
Re claim 11, Wolverton et al. disclose in Figures 1-8 causing the further CIS response to be generated in response to receiving the user selection (e.g. Figures 2-4, 8 and paragraphs [0061-0062]). 
Re claim 12, it is a system claim having similar limitations cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 13, it is a system claim having similar limitations cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 14, it is a system claim having similar limitations cited in claim 3.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 15, it is a system claim having similar limitations cited in claim 4.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 16, it is a system claim having similar limitations cited in claim 5.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 17, it is a system claim having similar limitations cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
The applicant argues in page 7-8 for claims 1 and 12 that the cited reference by Wolverton does not disclose the limitation of causing the CIS response to be displayed in an actionable button at the touchscreen of the user device, wherein the actionable button is displayed separate from, but along with, the CIS response”. 
The examiner respectfully submits that Figure 8 clearly shows the claimed limitation above with the actionable buttons “Ignore”, “Listen”, “View”, “Save” on the touchscreen of the vehicle wherein these action buttons are dynamically generated and each of these actionable buttons would enable to perform/carry out its own designated function associated/corresponding to the responses.


The applicant argues in pages 8-9 for claim 6 that Wolverton does not disclose the claimed limitation “determining the occurrence of the at least one triggering event includes: determining presence of a user device at a geographic location that is determined to be a new location to user of the user device.”
The examiner respectfully submits that reference by Wolverton reasonably discloses the claimed limitation above in paragraphs [0034, 0065 and 0075] wherein it must detect/determine the current/update/new location in order to accurately produce the correct information/data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451